Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 28, 2022.


Claim Objections
Claim 10 is objected to because of the following informalities: line 2 recites “a primary camera”. The examiner believes the line should recite “the primary camera”. Appropriate correction is required.

Claim 15 is objected to because of the following informalities: line 2 recites “the field-of-view of the at least one second camera”. The examiner believes the line should recite “a field-of-view of the at least one secondary camera”. Appropriate correction is required.

Claim 19 is objected to because of the following informalities” lines 2-4 recite “a first power mode…operates in a different second power mode”. The examiner believes the lines should recite “the first power mode…operates in the second power mode”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Högasten (US 2011/0221599) in view of Tretter et al. (US 2016/0231866).

Regarding claim 1 Högasten  discloses a device comprising: 
an image sensor module including a semiconductor chip having photosensitive regions corresponding, respectively, to a primary camera and at least one secondary camera (Figures 2C and 2D show an imager array with sensor arrays 232 being interpreted as primary camera and sensor arrays 202 being interpreted as secondary camera); and 
processing circuitry coupled to receive signals from the primary camera and the at least one secondary camera (processors used to capture images using sensor arrays 232 and 202 and process said captured images – Figure 10, [0011, 0185], 
wherein the processing circuitry is adapted to acquire high-resolution image data based on the signals from the primary camera and to acquire data based on the signals from the least one secondary camera (sensor arrays 232 may capture images having relatively high resolution images – [0082]).
Högasten further discloses sensor arrays 202 can provide stereo images of a scene ([0107]).
However, fails to explicitly disclose acquire depth data based on the signals from the least one secondary camera.
In his disclosure Tretter teaches to acquire depth data based on the signals from the least one secondary camera (depth data captured by depth camera 164C – [0042]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate depth data acquisition from Tretter into the teachings of Högasten because such incorporation yields the predictable result of improving the resulting 3D image.

Regarding claim 2 Högasten discloses the device of claim 1 wherein the semiconductor chip has photosensitive regions corresponding, respectively, to a plurality of secondary cameras (Figures 2C and 2D show an imager array with multiple sensor arrays 202 being interpreted as a plurality of secondary cameras).
Högasten further discloses wherein the processing circuitry is adapted to acquire three-dimensional data based on signals from a plurality of the secondary cameras (sensor arrays 202 can provide stereo images of a scene – [0107]).
However, fails to explicitly disclose depth data based on the signals from secondary camera.
In his disclosure Tretter teaches depth data based on the signals from secondary camera (depth data captured by depth camera 164C – [0042]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate depth data acquisition from Tretter into the teachings of Högasten because such incorporation yields the predictable result of improving the resulting 3D image.

Regarding claim 3 Högasten discloses the device of claim 1. However, fails to explicitly disclose the processing circuitry is adapted to acquire the depth data based on signals from the primary camera in conjunction with signals from one the secondary cameras.
In his disclosure Tretter teaches to acquire the depth data based on signals from the primary camera in conjunction with signals from one the secondary cameras (create a 3D scan of a physical object such that image of the object may then be projected; sensors of bundle 164 (RGB camera, depth camera, and IR camera) detect at least location, dimensions, and color of object to create the 3D scan – [0051]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate depth data acquisition from Tretter into the teachings of Högasten because such incorporation yields the predictable result of improving the resulting 3D image.

Regarding claim 4 Högasten discloses the device of claim 1 wherein the semiconductor chip has photosensitive regions corresponding, respectively, to a plurality of secondary cameras (Figures 2C and 2D show an imager array with multiple sensor arrays 202 being interpreted as a plurality of secondary cameras), and wherein the processing circuitry is adapted to acquire data based on signals from a plurality of secondary cameras (sensor arrays 202 can provide stereo images of a scene – [0107]). 
However, fails to explicitly disclose depth data based on the signals from secondary camera, and to acquire depth data based on signals from the primary camera in conjunction with signals from one or more of the secondary cameras. 
In his disclosure Tretter teaches depth data based on the signals from secondary camera (depth data captured by depth camera 164C – [0042]), and to acquire depth data based on signals from the primary camera in conjunction with signals from one or more of the secondary cameras (create a 3D scan of a physical object such that image of the object may then be projected; sensors of bundle 164 (RGB camera, depth camera, and IR camera) detect at least location, dimensions, and color of object to create the 3D scan – [0051]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate depth data acquisition from Tretter into the teachings of Högasten because such incorporation yields the predictable result of improving the resulting 3D image.

Regarding claim 5 Högasten discloses the device of claim 1 wherein the semiconductor chip has photosensitive regions corresponding, respectively, to a plurality of secondary cameras (Figures 2C and 2D show an imager array with multiple sensor arrays 202 being interpreted as a plurality of secondary cameras), 
wherein the primary camera has a field-of-view and each secondary camera has a respective field-of-view (Figure 2D shows each of arrays 232 and 202 have their respective field of view), and 
wherein the secondary cameras have a combined field-of-view that is at least as wide as the field-of-view of the primary camera (Figure 2D shows arrays 202 having a combined field of view at least as wide as the field of view as array 232).

Regarding claim 6 Högasten discloses the device of claim 1 wherein the image sensor module includes a plurality of secondary cameras (Figures 2C and 2D show an imager array with multiple sensor arrays 202 being interpreted as a plurality of secondary cameras), wherein different ones of the secondary cameras, respectively, have different wavelength filters, polarization filters and/or apertures sizes associated with them (sensor arrays 202 may perform multi spectral imaging to selectively detect desired ranges of electromagnetic radiation (e.g., wavebands), such as thermal radiation, long wave infrared (LWIR) radiation, mid wave infrared (MWIR) radiation, short wave infrared (SWIR) radiation, near infrared (NIR) radiation, visible light (VIS), and/or other ranges; sensor arrays 202 may be provided with appropriate filters, to filter the electromagnetic radiation received by sensors 206; as a result, different sensor arrays 202 may detect different broad or narrow bands of electromagnetic radiation – [0064]).

Regarding claim 7 Högasten discloses the device of claim 1 wherein the primary camera is RGB-sensitive and the at least one secondary camera is IR-sensitive (sensor arrays 202 and 232 may detect different ranges of electromagnetic radiation; sensor arrays 202 and 232 may be provided with different filters – [0080]; detect desired ranges of electromagnetic radiation (e.g., wavebands), such as thermal radiation, long wave infrared (LWIR) radiation, mid wave infrared (MWIR) radiation, short wave infrared (SWIR) radiation, near infrared (NIR) radiation, visible light (VIS), and/or other ranges – [0064]).

Regarding claim 8 Högasten discloses the device of claim 7. However, fails to explicitly disclose further including an IR light pattern projection unit.
In his disclosure Tretter teaches including an IR light pattern projection unit (structured light depth sensor; a single IR camera sensor with a uniform flood of IR light – [0042]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate depth data acquisition from Tretter into the teachings of Högasten because such incorporation yields the predictable result of improving the resulting 3D image.
Regarding claim 9 Högasten discloses the device of claim 1. However, fails to explicitly disclose further including a light projection unit, wherein the at least one secondary camera is sensitive to light generated by the light projection unit.
In his disclosure Tretter teaches a light projection unit, wherein the at least one secondary camera is sensitive to light generated by the light projection unit (depth camera 164C may be implemented using any suitable technology, such as a single IR camera sensor with a uniform flood of IR light, a dual IR camera sensor with a uniform flood of IR light, structured light depth sensor technology – [0042]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate depth data acquisition from Tretter into the teachings of Högasten because such incorporation yields the predictable result of improving the resulting 3D image.

Regarding claim 11 Högasten discloses a device comprising: 
an image sensor module including a semiconductor chip that includes photosensitive regions defining, respectively, a primary camera and at least one secondary camera (Figures 2C and 2D show an imager array with sensor arrays 232 being interpreted as primary camera and sensor arrays 202 being interpreted as secondary camera), and 
wherein the module includes respectively, for each secondary camera, an optical assembly that includes a band-pass filter that allows visible light, and light corresponding to the light emitted, to pass to the secondary camera (applying different bandpass wavelength filters to sensor arrays 202 – [0060, 0064]).
However, Högasten fails to explicitly disclose a light source to project light within a predetermined wavelength range.
Tretter teaches a light source to project light within a predetermined wavelength range (structured light depth sensor; a single IR camera sensor with a uniform flood of IR light – [0042]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate depth data acquisition from Tretter into the teachings of Högasten because such incorporation yields the predictable result of improving the resulting 3D image.

Regarding claim 12 Högasten discloses the device of claim 11. However, fails to explicitly disclose wherein the predetermined wavelength range is in an infra- red part of the optical spectrum.
In his disclosure Tretter teaches the predetermined wavelength range is in an infra- red part of the optical spectrum (structured light depth sensor; a single IR camera sensor with a uniform flood of IR light – [0042]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate depth data acquisition from Tretter into the teachings of Högasten because such incorporation yields the predictable result of improving the resulting 3D image.

Regarding claim 13 Högasten discloses the device of claim 12 wherein the module further includes an optical assembly for the primary camera that includes an infra-red filter that substantially prevents infra-red light from passing to the primary camera (sensor arrays 232 may detect the same or different ranges of electromagnetic radiation. In this regard, lenses 208 and 238 may include the same or different coatings, or sensor arrays 202 and 232 may be provided with the same or different filters, to filter the electromagnetic radiation received by sensors 206 and 236 – [0080]).

Regarding claim 14 Högasten discloses the image sensor module of claim 11 including a color filter array over the primary and secondary camera (sensor arrays 202 and 232 may detect the same or different ranges of electromagnetic radiation. In this regard, lenses 208 and 238 may include the same or different coatings, or sensor arrays 202 and 232 may be provided with the same or different filters, to filter the electromagnetic radiation received by sensors 206 and 236 – [0080]).

Regarding claim 15 Högasten discloses the image sensor module of claim 11 wherein the optical assembly of the primary camera does not obstruct the field-of-view of the at least one second camera (Figure 2D show primary camera 232 not obstructing the field of view of camera 202).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Högasten (US 2011/0221599) in view of Tretter et al. (US 2016/0231866) further in view of Venkataraman et al. (US 2015/0138346).

Regarding claim 16 Högasten discloses the device of claim 11. However, fails to explicitly disclose wherein the light source is a laser diode or VCSEL.
In his disclosure Venkataraman teaches the light source is a laser diode or VCSEL (light source may be a laser diode or a VCSEL – [0086]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Venkataraman into the teachings of Högasten because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Högasten (US 2011/0221599) in view of Tretter et al. (US 2016/0231866) further in view of Venkataraman et al. (US 2015/0138346) further in view of Cao et al. (US 2012/0189293).

Regarding claim 17 Högasten discloses the device of claim 16. However, fails to explicitly disclose wherein the light source is operable to emit infra-red light in a narrow range that deviates no more than 5 nm from a nominal center wavelength.
In his disclosure Cao teaches the light source is operable to emit infra-red light in a narrow range that deviates no more than 5 nm from a nominal center wavelength (narrow range of infrared light emitted by LED lights – [0034]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Cao into the teachings of Högasten because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim(s) 18-19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Högasten (US 2011/0221599) in view of Tretter et al. (US 2016/0231866) further in view of Tsunoda et al.  (JP 2008076151A).

Regarding claim 18 Högasten discloses the device of claim 11. However, fails to explicitly disclose wherein the light source is operable in at least two different power output modes, a first one of which emits a higher infra-red light intensity than a second mode.
In his disclosure Tsunoda teaches the light source is operable in at least two different power output modes, a first one of which emits a higher infra-red light intensity than a second mode (illumination device that outputs infrared light having different intensities – [0030, 0050-0052, 0056, 0058]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Tsunoda into the teachings of Högasten because such incorporation improves the process of detecting objects.

Regarding claim 19 Högasten discloses the device of claim 18. However, fails to explicitly disclose further including processing circuitry to acquire a first image from the image sensor module while the light source operates in a first power mode, to acquire a second image from the image sensor module while the light source operates in a different second power mode, and to generate a reconstructed image based at least in part on the first and second acquired images.
In his disclosure Tsunoda teaches acquire a first image from the image sensor module while the light source operates in a first power mode, to acquire a second image from the image sensor module while the light source operates in a different second power mode, and to generate a reconstructed image based at least in part on the first and second acquired images (obtaining a plurality of images as the infrared light intensity changes, an image of the three-dimensional shape of an object is obtained based on the acquired images and displayed – [0052, 0097]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Tsunoda into the teachings of Högasten because such incorporation improves the process of detecting objects. 

Regarding claim 21 Högasten discloses the device of claim 11. However, fails to explicitly disclose wherein the light source is operable to project light at a first intensity, the device further including a second light source operable to project light within the predetermined wavelength range at a second intensity less than the first intensity.
In his disclosure Tsunoda teaches wherein the light source is operable to project light at a first intensity, the device further including a second light source operable to project light within the predetermined wavelength range at a second intensity less than the first intensity (illumination device that outputs infrared light having different intensities – [0030, 0050-0052, 0056, 0058]; Figure 4 shows illumination device 5 having a first and a second light source).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Tsunoda into the teachings of Högasten because such incorporation improves the process of detecting objects. 

Regarding claim 22 Högasten discloses the device of claim 21. However, fails to explicitly disclose further including processing circuitry to acquire a first image from the image sensor module while light at the first intensity is projected, to acquire a second image from the image sensor module while light at the second intensity is projected, and to generate a reconstructed image based at least in part on the first and second acquired images.
In his disclosure Tsunoda teaches to acquire a first image from the image sensor module while light at the first intensity is projected, to acquire a second image from the image sensor module while light at the second intensity is projected, and to generate a reconstructed image based at least in part on the first and second acquired images (obtaining a plurality of images as the infrared light intensity changes, an image of the three-dimensional shape of an object is obtained based on the acquired images and displayed – [0052, 0097]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Tsunoda into the teachings of Högasten because such incorporation improves the process of detecting objects.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Högasten (US 2011/0221599) in view of Tretter et al. (US 2016/0231866) further in view of Kono et al. (US 2004/0196371).

Regarding claim 20 Högasten discloses the device of claim 15. However, fails to explicitly disclose further including processing circuitry to acquire a first image from the image sensor module while the light source operates in an ON mode, to acquire a second image from the image sensor module while the light source is in an OFF mode, and to generate a reconstructed image based at least in part on the first and second acquired images.
In his disclosure Kono teaches to acquire a first image from the image sensor module while the light source operates in an ON mode, to acquire a second image from the image sensor module while the light source is in an OFF mode (lighting control means that repeatedly turn the infrared light source alternately ON and OFF in sync with the timing with which the capture means acquire field images; infrared image acquiring means that alternately acquire a lit infrared image which is an infrared image of the nearby object when the infrared light source is lit, and an unlit infrared image which is an infrared image of the nearby object when the infrared light source is unlit, in sync with the timing with which the capture means acquire field images – [0011]), and to generate a reconstructed image based at least in part on the first and second acquired images (obtaining an absolute value image for the difference between the lit infrared image and the unlit infrared image acquired in chronological succession, and wherein said absolute image is obtained by multiplying the subtracted values of the lit infrared image from that of the unlit infrared image by minus 1 when the infrared image which corresponds to the current field image is a lit infrared image and the infrared image which corresponds to the previous field is an unlit infrared image – [0011]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kono into the teachings Högasten because such incorporation allows a close region image to be acquired (par. [0010]).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482